Citation Nr: 1231755	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel






INTRODUCTION

The Veteran had active military service from September 1975 to August 1981.  In an August 1982 Administrative Decision, it was determined that only the Veteran's period of service from September 15, 1975, to September 14, 1978, may be considered for the purposes of awarding VA benefits.  It was additionally noted that the Veteran was barred from VA benefits for his period of service from September 15, 1978, to August 6, 1981, when he was discharged with a bad conduct discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim. 

The claim was previously remanded for additional development in March 2008, March 2009, December 2009, and March 2011.  The actions directed by the Board have been accomplished and the matter returned for appellate disposition. 


FINDINGS OF FACT

1.  The in-service stressors reported by the Veteran for his period of service from September 1975 to September 1978 have not been verified.  

2.  There is no competent evidence of record that the Veteran has an acquired psychiatric disorder that is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was initially provided to the Veteran in a June 2004 letter.  Additional notice was subsequently provided in December 2004, April 2008, and December 2009 letters.  The claim was last readjudicated in a March 2012 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder.  The RO also substantially complied with the Board's March 2011 remand by obtaining the Veteran's records from the Social Security Administration (SSA).  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim.  It finds that an examination is not warranted, however, because the evidence of record does not document treatment for an acquired psychiatric disorder in service; his reported stressors for his period of service from September 1975 to September 1978 have not been verified; and the competent evidence of record does not suggest that any acquired psychiatric disorder, to include PTSD, is etiologically related to his period of active service between September 1975 and September 1978.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Pertinent Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as psychoses, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, which he alleges is the result of several in-service stressors.  At this juncture, the Board notes that one of his claimed stressors is being shot at while serving in the Demilitarized Zone (DMZ) while stationed in Korea in January 1980.  As noted in the Introduction, however, the Veteran is barred from receiving VA benefits for the period of service from September 15, 1978 to August 6, 1981.  Therefore, even if this claimed stressor were to be verified, which it has not, any disability incurred during such period is not subject to compensation.

The Veteran has reported various other stressors that occurred during his period of service from September 1975 to September 1978.  He reports being mistakenly shot at by trainees at Fort Benning in April 1978 and July 1978; that a can of ammunition exploded while he was serving in Germany in March or April of 1976 or 1977 and that he had to evacuate an Armored Personnel Carrier (APC), injuring his back, left hip, and left ankle; and that he was in a car fire in Germany in February 1977 and injured his back.  See statements in support of claim.  However, none of these alleged stressors for the period of service from September 1975 to September 1978 were verified.  As such, there is no credible supporting evidence that the claimed in-service stressors occurred.  See responses from the Joint Services Records Research Center and Army Crime Records Center; August 2010 Appeals Management Center (AMC) memorandum.

The Veteran's service treatment records for his period of service from September 1975 to September 1978 are devoid of reference to complaint of, or treatment for, any psychological or psychiatric problems, to include PTSD.  Although they do reference treatment for several back injuries related to motor vehicle accidents in October 1976 and August 1977, with the latter apparently being related to intoxication, no mention was made of a car fire or can of ammunition exploding.  See health records; clinical records; medical condition - physical profile record.  Clinical evaluation of the Veteran's psychiatric function was normal in May 1978 and he denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort in August 1978.  See reports of medical history and examination.  

Post-service medical evidence of record reveals that the Veteran has obtained VA mental health treatment, during which he has reported the stressors discussed above.  See e.g., June 2004 psychosocial assessment; April 2009 social work note.  In an October 2004 letter, a nurse practitioner at the Tuskegee VAMC reported that the Veteran had significant and disabling PTSD and also reported several other Axis I diagnoses, to include adjustment disorder, related to homelessness, resolved; cocaine abuse, in sustained remission; alcohol abuse, in sustained remission; marijuana abuse, in sustained remission; and mood disorder secondary to substance use.  She indicated that the Veteran's substance problems were co-morbid to his PTSD and that his PTSD trauma resulted from his service in Korea during the Vietnam era.  See letter from B.M.  

Other VA treatment records reveal that the Veteran has participated in both individual and group therapy for PTSD and was admitted to a substance abuse treatment program (SATP) from June 2009 to September 2009 and for approximately two weeks in December 2009.  The Veteran's discharge in September 2009 was irregular after he tested positive for cocaine following a 72 hour pass.  See e.g., September 2009 SATP and psychiatry outpatient notes.  VA treatment records dated after October 2004 reveal that he has been diagnosed with several psychiatric and/or psychological disorders, to include polysubstance induced mood disorder, depression, anxiety and PTSD.  Axis I diagnoses of substance abuse; PTSD; and nicotine dependence have been assigned.  

The evidence of record does not support the claim for service connection for an acquired psychiatric disorder, to include PTSD.  As noted above, the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any psychiatric or psychological problems.  In addition, none of the alleged stressors as reported by the Veteran for the period of service from September 1975 to September 1978 were verified.  As such, there is no credible supporting evidence that the claimed in-service stressors occurred.  See responses from the Joint Services Records Research Center and Army Crime Records Center; August 2010 Appeals Management Center (AMC) memorandum.  Moreover, there is no competent evidence that any of the Veteran's psychiatric conditions are etiologically related to service.  

While the Board acknowledges that B.M. determined that the Veteran's PTSD was the result of his service in Korea during the Vietnam era, see October 2004 letter, this incident allegedly took place in January 1980, during the period of service for which the Veteran is barred from receiving VA benefits.  This is the only opinion of record.

The Board also acknowledges the diagnoses of PTSD based on the Veteran's reported stressors from September 1975 to September 1978.  As noted above, however, there is no credible supporting evidence that the claimed in-service stressors occurred.  Moreover, the Board is not bound by medical evidence based solely upon an unsubstantiated history as related by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Absent any confirmed stressor for the period of service from September 1975 to September 1978 and any competent evidence establishing an etiological relationship between active service during that timeframe and any of the Veteran's diagnosed disorders, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted and the claim must be denied.  The Board also notes that there is no evidence of psychosis within one year of the Veteran's discharge.  38 C.F.R. §§ 3.307, 3.309.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


